*677Appeal by the defendant from an order of the Supreme Court, Kings County (Silverman, J.), entered November 20, 2003, which denied his postconviction motion pursuant to CPL 440.30 (1-a) for DNA testing.
Ordered that the order is affirmed.
The Supreme Court properly denied the defendant’s motion pursuant to CPL 440.30 (1-a) for DNA testing of specified evidence admitted at his trial since he failed to show that there was a reasonable probability that the test results would have resulted in a verdict that was more favorable to him had the DNA test results been admitted into evidence at trial (see CPL 440.30 [1-a]; People v Leung, 3 AD3d 582 [2004]; People v Shenouda, 307 AD2d 938 [2003]; People v Pugh, 288 AD2d 634 [2001]; People v Kellar, 218 AD2d 406 [1996]). Florio, J.P, Adams, S. Miller and Goldstein, JJ., concur.